1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
6    Attorney for Defendant
     ENELIDA GARCIA ACEVEDO
7
                                IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  ) Case No. 2:18-cr-00179-MCE
                                                )
11                 Plaintiff,                   ) STIPULATION AND ORDER TO CONTINUE
                                                ) STATUS CONFERENCE
12        vs.                                   )
     ENELIDA GARCIA ACEVEDO and                 ) Date: May 2, 2019
13   STEPHANI ANN TORRES,                       ) Time: 10:00 a.m.
                                                ) Judge: Hon. Morrison C. England, Jr.
14                 Defendants.                  )
                                                )
15                                              )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Assistant United States Attorney Paul Andrew Hemesath, attorney for
18
     Plaintiff, Daniel Lars Olsen, attorney for Stephani Ann Torres and Federal Defender Heather E.
19
     Williams through Assistant Federal Defender Mia Crager, attorney for Enelida Garcia Acevedo,
20
     that the status conference, currently scheduled for May 2, 2019, be continued to June 20, 2019 at
21
     10:00 a.m.
22
            The reason is that defense counsel needs more time to conduct an investigation and
23
     conduct legal research. In addition, counsel for the defendant Stephanie Ann Torres is in trial
24
     this week in another case.
25          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26   excluded of this order’s date through and including June 20, 2019; pursuant to 18 U.S.C. §3161
27   (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based

28   upon continuity of counsel and defense preparation.
     Stipulation to Continue Status Conference     -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3                                                  Respectfully submitted,
4     Dated: April 30, 2019                         HEATHER E. WILLIAMS
                                                    Federal Defender
5
                                                   /s/ Mia Crager
6                                                  MIA CRAGER
7                                                  Assistant Federal Defender
                                                   Attorney for Defendant
8                                                  ENELIDA GARCIA ACEVEDO

9
     Dated: April 30, 2019                         /s/ Daniel Lars Olsen
10                                                 DANIEL LARS OLSEN
                                                   Attorney for Defendant
11                                                 STEPHANI ANN TORRES
12
     Dated: April 30, 2019                         McGREGOR W. SCOTT
13                                                 United States Attorney
14                                                 /s/ Paul Andrew Hemesath
                                                   PAUL A. HEMESATH
15                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference       -2-
1                                                ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefore, adopts the parties’ stipulation in its entirety as its order. It specifically finds
4    the failure to grant a continuance in this case would deny counsel reasonable time necessary for
5    effective preparation, taking into account the exercise of due diligence. The Court further finds
6    the ends of justice are served by granting the requested continuance and outweigh the best
7    interests of the public and defendant in a speedy trial.
8            Time from the date the parties stipulated, up to and including June 20, 2019, shall be
9    excluded from computation of time within which the trial of this case must be commenced under
10   the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for
11   counsel to prepare] and General Order 479, (Local Code T4). It is further ordered the May 2,
12   2019 status conference shall be continued until June 20, 2019, at 10:00 a.m.
13           IT IS SO ORDERED.
14   Dated: May 2, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference           -3-
